Citation Nr: 0332025	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-16 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for a lumbosacral strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



REMAND

The veteran had active service from August 1981 to August 
1985.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In that decision, the RO increased the rating 
of the veteran's lumbosacral strain from 0 to 10 percent, 
effective from July 30, 2001, the date of receipt of his 
claim.  He submitted a notice of disagreement (NOD) in May 
2002, requesting a rating higher than 10 percent, and the RO 
issued him a statement of the case (SOC) later that month.  
The SOC indicated the increase from 0 to 10 percent should 
have been effective from July 3, 2001, since that was when 
the veteran actually filed his claim (not July 30, 2001).  
And the RO issued another rating implementing this change 
in effective date for the increase.  The veteran then 
perfected his appeal to the Board by submitting a timely 
substantive appeal (VA Form 9) in September 2002.  38 C.F.R. 
§ 20.200.

In November 2002, during the pendency of the appeal, a 
Decision Review Officer (DRO) at the RO again increased the 
rating for the veteran's lumbosacral strain-this time from 
10 to 20 percent with the same effective date of July 3, 
2001.  The DRO based his decision to again increase the 
rating on various clinical findings noted in more recent VA 
outpatient treatment (VAOPT) records the veteran had 
submitted since the earlier decisions.  The RO sent him a 
supplemental statement of the case (SSOC) in November 2002 
apprising him of this additional increase.  He since has 
continued with his appeal, requesting a rating higher than 20 
percent.  See the December 2002 and January 2003 statements 
from his representative.

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA was codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
implementing VA regulations were published and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

38 C.F.R. § 3.159(b)(1) (2003) recently was invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The offending 
language in the regulation suggested that an appellant must 
respond to a VCAA notice within 30 days.  But the provision 
of the VCAA codified at 38 U.S.C.A. § 5301(a) requires that 
the appellant be provided a year to respond.  In its July 18, 
2001 VCAA letter, the RO informed the veteran that if it did 
not receive additional evidence or information describing it 
within 60 days from the date of the letter, it would decide 
his claim based only on the evidence received and any VA 
examinations or medical opinions.  That 60-day allotted 
response time is invalid for the same reasons as the 30-day 
response time mentioned in the PVA case cited above.

Moreover, the veteran's lumbosacral strain is rated under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5295.  The rating 
criteria for evaluating service-connected disabilities of the 
spine, including DC 5295, were recently amended effective 
September 26, 2003.  



When the governing law or regulations change during an 
appeal, the most favorable version will be applied.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  This 
determination depends on the facts of each case.  VAOGCPREC 
11-97 at 2 (Mar. 25, 1997).  Whichever version applies, all 
evidence on file must be considered and the amended version 
shall apply only to periods from and after the effective date 
of the amendment.  The prior version shall apply to periods 
preceding the amendment but may also apply after the 
effective date of the amendment.  VAOGCPREC 3-2000 (Apr. 10, 
2000) (see also 38 U.S.C.A. § 5110(g) (West 2002), a 
liberalizing law shall not be earlier than the effective date 
thereof).

Here, the RO has not had an opportunity to address the rating 
criteria as revised on September 26, 2003, since all of the 
RO's decisions were issued before this date.  But, as 
mentioned, when readjudicating the claim in light of the 
changes, for the period prior to September 26, 2003, only the 
old rating criteria may be applied.  Conversely, either the 
old or the new rating criteria, whichever are most beneficial 
to the veteran, may be applied for the period beginning 
September 26, 2003.  38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114.

The criteria prior to September 26, 2003, for evaluating 
disabilities of the spine, other than Intervertebral Disc 
Syndrome (IVDS), focused on subjective factors such as 
whether any ankylosis was in a favorable or unfavorable 
position (formerly DCs 5286 through 5289) and whether the 
degree of limitation of motion was mild, moderate or severe 
(formerly DCs 5290 through 5292), except that other factors 
were taken into consideration for residuals of a vertebral 
fracture (formerly DC 5285) and sacro-iliac injury and 
weakness and lumbosacral strains (formerly DCs 5294 and 
5295).  The Diagnostic Codes for rating spinal disorders were 
also renumbered, including renumbering the Diagnostic Code 
relating to lumbosacral strain, DC 5295, as DC 5237.

The spinal rating criteria effective September 26, 2003, on 
the other hand, use more objective criteria and other 
pertinent considerations.  Specifically, the revised criteria 
provide for evaluations with or without symptoms such as pain 
(radiating or not), stiffness, or aching and thus encompasses 
and takes into account those symptoms and removes any 
requirement that there be any of these symptoms to assign any 
evaluation.  68 Fed. Reg. 51454 (August 27, 2003).  Note (6) 
to the revised criteria provides that the thoracolumbar and 
cervical segments of the spine are to be separately evaluated 
except when there is unfavorable ankylosis of both segments 
which will then be rated as a single disability.  

The spinal rating criteria revised on September 26, 2003, 
also provide for assigning an evaluation based on limitation 
of motion of a particular spinal segment in either forward 
flexion or the limitation of the combined range of motion of 
that spinal segment, either favorable or unfavorable 
ankylosis, or with respect to the entire spine if there is 
loss of more than 50 percent vertebral body height due to 
vertebral fracture or muscle spasm and guarding.  

It further deserves mentioning that the spinal rating 
criteria revised on September 26, 2003, and the supplementary 
information in the published regulations indicate that 
examiners should be asked to identify the underlying 
pathologic process so that evaluations can be made under the 
appropriate diagnostic codes for spinal disability.  68 Fed. 
Reg. 51454 - 58, 51455 (Aug. 27, 2003).  

In this case, unfortunately, the RO did not (and could not 
possibly have) cited or considered the revised criteria that 
became effective September 26, 2003.  Again, this is because 
the RO has not had an opportunity to reconsider the claim 
since these changes went into effect.  This being the case, 
there is potential prejudice to the veteran if the RO does 
not consider the revised rating criteria in the first 
instance-before the Board makes any decision concerning this 
on appeal.  See generally Bernard v. Brown, 4 Vet. App. 384 
(1993).

Moreover, as noted in the November 2002 DRO decision and 
SSOC, the August 2002 VAOPT records indicate the veteran was 
scheduled for a magnetic resonance imaging (MRI) of his 
lumbosacral spine, but the results of that test are not in 
his claims file.  So this evidence must be obtained.  Also, 
the claims file was not available to the September 2001 VA 
examiner for a review of the veteran's pertinent medical 
history.  See, e.g., Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).

Another VA examination is needed, then, to address the 
revised rating criteria and consider this additional 
evidence, including the results of the MRI.  The revised 
criteria for rating spinal disorders, other than IVDS, 
provide, in part, that evaluations may be based on limitation 
of the combined range of motion of the particular spinal 
segment and, at Note 2, set forth maximum ranges of motion 
with the exception that a lesser degree of motion may be 
considered normal under the circumstances set forth in Note 
3, and, in Note 4, that range of motion should be measured to 
the nearest five (5) degrees.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration: 

1.  Ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed.  In particular, ensure that 
the new notification requirements and 
development procedures contained in 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
and any other applicable legal precedent.

2.  Obtain the results of the MRI 
referred to in the August 2002 VAOPT 
records and noted in the November 2002 
DRO decision and SSOC.

3.  Also ask the veteran to provide 
information (names, dates, addresses, 
etc.) for all relevant treatment and 
diagnoses that he has received from 
private medical facilities relative to 
his spine, especially his lumbosacral 
strain, including the non-VA providers 
referred to generally in the September 
2001 VA examination report.  Ask that he 
complete and return the appropriate 
releases (VA Form 21-4142) so the RO can 
obtain his confidential medical records 
from any private care provider indicated.

4.  Also request any VAOPT records 
relating to treatment of the veteran's 
spine, especially his lumbosacral strain, 
since September 2002.

5.  After all additional evidence is 
obtained, schedule the veteran for a VA 
orthopedic examination to assess the 
severity of his service-connected 
lumbosacral strain. 

The claims folder is to be made available 
to the examiner, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary testing should be done, to 
include specifically range of motion 
studies (measured to the nearest five 
degrees, with normal range of motion 
specified too), and the examiner should 
review the results of any testing prior 
to completion of the examination report.  

The examiner should identify the 
underlying pathologic process.  

The examiner should determine whether 
there is weakened movement, 
premature/excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  
The examiner should express an opinion as 
to whether pain, whether radiating or 
not, significantly limits functional 
ability during flare-ups or 
when the affected portion of the back is 
used repeatedly over a period of time 
(prolonged use).  This determination also 
should be portrayed, if feasible, in 
terms of the degree of additional range 
of motion loss due to pain on use during 
flare-ups.  

The examiner should determine whether 
there is limitation of motion in all 
planes of motion, measured to the nearest 
five (5) degrees and, if less that the 
maximum ranges of motion specified in 
Note 2 to the General Rating Formula for 
Diseases and Injuries of the Spine, at 
38 C.F.R. § 4.71a, whether the ranges of 
motion found are normal and, if so, the 
examination must set forth an explanation 
of the reasons for such assessment.  

Also, the examiner should determine 
whether there is any ankylosis and, if 
so, whether it is favorable or 
unfavorable, and whether there is any 
muscle spasm, guarding, or localized 
tenderness causing abnormality of gait or 
spinal contour.  

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report should 
include the questions to which answers 
are provided.

6.  Thereafter, review the claims file.  
If any development is incomplete, or if 
the examination report does not contain 
sufficient information responding to the 
questions posed, take corrective action.  
38 C.F.R. § 4.2 (2003); see also Stegall 
v. West, 11 Vet. App. 268 (1998).



7.  Then readjudicate the claim in light 
of any additional evidence obtained.  
When readjudicating the claim, the RO 
should cite and address both the old and 
the revised lumbosacral strain rating 
criteria.  If the benefit sought on 
appeal remains denied, prepare an SSOC 
and send it to the veteran and his 
representative.  Also give them time to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



